Citation Nr: 0845004	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a temporary total rating 

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to VA 
surgery.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E. E.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part reopened and denied a 
claim of service connection for tinnitus, denied a temporary 
total rating for a surgical procedure, and denied 
compensation under 38 U.S.C.A. § 1151 for additional 
disability due to VA surgery.  

The veteran requested a videoconference hearing.  The RO 
notified the veteran that a hearing was scheduled for 
December 2006.  The veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  The veteran 
has not explained his failure to report nor has he requested 
rescheduling of the hearing.  Therefore, the Board deems the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2008).

Although the veteran had appealed additional issues, at his 
July 2006 hearing before an RO hearing officer, he withdrew 
all appeals except those listed on the title page of this 
decision.

Service connection for tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision issued in March 1991, the RO denied 
service connection for tinnitus and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the March 1991 decision and it 
became final.

3.  Evidence received at the RO since the March 1991 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for tinnitus.  

4.  The veteran underwent VA colonoscopy and polypectomy in 
October 2003, which resulted in a perforated colon that 
required surgical repair.  

5.  Service connection is not in effect for any disorder 
related to colonoscopy or polypectomy.  

6.  A VA physician found no evidence of negligence in the 
October 2003 VA colonoscopy and polypectomy.

7.  There is no evidence that a perforated colon is an event 
not reasonably foreseeable during colonoscopy. 

8.  The veteran gave informed signature consent to 
colonoscopy and polypectomy prior to the October 2003 VA 
colonoscopy.  





CONCLUSIONS OF LAW

1.  A March 1991 RO rating decision, which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for tinnitus and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The requirements for a temporary total rating under 
38 C.F.R. §§ 4.29, 4.30 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.29, 4.30 (2008).

4.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for perforated colon as a result of VA 
medical treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice of these provisions was 
provided in March 2006.  

For an increased-compensation claim (which might apply to a 
temporary total rating claim as well), § 5103(a) requires, at 
a minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in January and May 2004 and in March 2006 that 
address all notice elements.  The January and May 2004 
notices were sent prior to the initial decision in this 
matter.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all records pertinent to the October 2003 
colonoscopy.  The claimant was provided an opportunity to set 
forth his contentions during a hearing and was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the application to reopen a claim for service 
connection for tinnitus, the Board is granting the 
application.  Accordingly, the duty to notify and the duty to 
assist need not be discussed further.

New and Material Evidence for Service Connection for Tinnitus

In a March 1991-issued rating decision, the RO denied service 
connection for tinnitus.  The veteran and his representative 
were notified of the decision in a letter from the RO, but 
did not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. § 3.156(a) 
(2008).

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in April 2003, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 1991 
RO rating decision consists of service treatment records 
(STRs), a VA examination report, and claims and statements of 
the veteran, as discussed below.

The STRs reflect high frequency hearing loss disability at 
separation from active military service.  No complaint of 
tinnitus was noted.  The veteran filed a claim for service 
connection for hearing loss disability in October 1971, but 
made no mention of tinnitus.  A VA examination report showed 
a bilateral high frequency sensorineural hearing loss 
disability.  

In November 1990, the veteran reported that he was presently 
experiencing constant ringing in both ears.  The RO 
considered the statement a claim for service connection for 
tinnitus.  

The RO denied service connection for tinnitus in a March 
1991-issued rating decision.  The RO based that denial on the 
absence of evidence of link between active service and 
tinnitus.  The Board will review the evidence submitted since 
the RO decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant and whether it raises a reasonable possibility 
of substantiating the claim.  

The evidence submitted since the March 1991 RO decision 
includes a June 2004 ear examination report that notes a 
complaint of head noise that reportedly began during active 
service and has persisted to the current time. 

The June 2004 VA examination report is new and material 
evidence to reopen the claim.  The veteran provided new 
history of tinnitus dating back to active service, which was 
not offered prior.  Given the benefit of the doubt doctrine 
set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this 
opinion could place the evidence for service connection in 
relative equipoise.  Thus, it is neither cumulative nor 
redundant and it raises a reasonable possibility of 
substantiating the claim.

Because the evidence submitted is sufficiently new and 
material, the application to reopen the service connection 
claim must be granted.  38 C.F.R. § 3.156.

Temporary Total Rating

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2008).

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, (3) Immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30 (a) (2008).

In October 2003, VA performed colonoscopy and polypectomy 
that resulted in a perforated colon and peritonitis.  The 
veteran required surgery to install a colostomy bag, which 
was worn for several weeks, and then another surgery to close 
the colostomy.  Service connection has not been established 
for any disease or injury related to colonoscopy, 
polypectomy, or colostomy, nor has the veteran alleged that 
any related disability should be service-connected.  Because 
the VA colonoscopy and resulting surgical intervention was 
not performed for a service-connected disability, there is no 
legal entitlement to benefits under 38 C.F.R. §§ 4.29 or 
4.30.  In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

38 U.S.C.A. § 1151 Compensation for Perforation of the Colon 
During VA Colonoscopy and Polypectomy

The veteran seeks compensation for additional disability 
related to a perforated colon as a result of VA medical 
treatment under the provisions of 38 U.S.C.A. § 1151.  He 
submitted his claim in November 2003.  

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  
38 U.S.C.A. § 1151 (West 2002).  Those changes apply to this 
case, because VA received the veteran's claim in November 
2003.  See VAOPGCPREC 40-97.  Thus, evidence of an unforeseen 
event or evidence of VA negligence is required in order for 
this claim to be granted.  38 U.S.C.A. § 1151 provides as 
follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably 
foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2008), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d) (3) of this section.  38 C.F.R. § 3.361(c) 
(2008). 

To establish causation based on lack of informed consent, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination was without the veteran's 
informed consent, or, in appropriate cases, was without the 
veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether 
the health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c) (2008).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2008).

In this case, the veteran asserts that VA is liable for 
compensation for residuals of a perforated colon incurred 
during a routine colonoscopy.  

In July 2006, the veteran testified before an RO hearing 
officer that a VA colonoscopy procedure performed on October 
30, 2003, resulted in a perforated colon that required two 
additional surgeries to repair and required six months of 
painful convalescence from work.  He testified that a 
disfiguring surgical scar on the abdomen also resulted.  E. 
E. testified that the colon perforation was not a normal risk 
factor.  

The veteran underwent a VA intestines compensation 
examination in August 2006.  The physician reviewed the 
relevant medical history and noted that an endoscopy report 
mentioned that there was poor preparation for the 
colonoscopy.  The physician opined that a colonoscopy 
procedure is not cancelled due to less than optimal 
preparation.  The physician found no evidence of negligence 
in the October 2003 VA colonoscopy and polypectomy.

There is no medical evidence that tends to attribute a 
disability to negligent VA medical care, including an alleged 
failure to halt the colonoscopy for poor preparation.  While 
the veteran asserts a relationship, he is not competent to 
provide that form of evidence.  

Concerning the competence of this evidence, VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  

Moreover, there is no evidence that a perforated colon is an 
event not reasonably foreseeable or that informed consent was 
not given.  The claims file reflects that the veteran signed 
an informed consent form prior to surgery.  The consent form 
reflects that bleeding and perforation were specifically 
listed as possible complications.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.  To this 
extent, the appeal is granted.

A temporary total rating is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability due to VA surgery is denied.  



REMAND

The veteran claims that tinnitus arose during active service 
and has been present ever since.  In a June 2004 VA 
audiometry report, the audiologist noted that computerized 
records were available, but not the actual claims file.  The 
examiner reported that no opinion could be expressed without 
claims file review. 

The AOJ should attempt to obtain a medical opinion based on 
claims file review because the veteran has provided a history 
of in-service noise exposure and the STRs reflect that a 
bilateral hearing loss disability arose during active 
service.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an ear-
nose-throat (ENT) examination of the 
veteran to determine the nature and 
etiology of his claimed tinnitus.  The 
specialist should review the pertinent 
evidence in the claims file and elicit a 
complete history of tinnitus from the 
veteran.  The specialist should then 
examine the veteran to determine the 
nature and etiology of tinnitus.  The 
specialist should address whether it is 
at least as likely as not (50 percent or 
greater probability) that tinnitus is 
related to active service.  The 
specialist should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
specialist should state the reason.    

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim for tinnitus.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2008).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


